COOK, J.
The action of defendant in error, plaintiff below, was to recover on two causes of action; one for $500 damages for breach of contract in the sale of land and the other to recover back the sum of $200 paid on the sale at the time of the execution of the contract. There was a general denial to both causes of action and also a claim of offset by the defendant for claimed fraud in the sale of- some personal property. There was a verdict and judgment in favor of defendant in error.
August 1, 1906, William S. Rogers and wife, by contract in writing,, sold to Wilber E. Simpson a tract of land for the sum of $3,100 upon which sale Simpson paid $200 when the contract was executed. By the-terms of the contract Rogers and wife were on April 1, 1907, to execute to Simpson a quitclaim deed in fee simple for the premises, at which time delivery of possession of the premises was to be made; and upon the de*104livery of the deed and possession, Simpson was to pay $800 and execute notes and mortgage upon the premises for $2,100, the balance of the purchase money.
On April 1, 1907, nothing was done by either party respecting the contract, but several days thereafter Simpson demanded of Rogers his deed, but at the time of the demand Simpson made no tender of the $800 or of the notes and mortgage duly executed as required by the contract, and, in fact, the evidence shows that at the time of the demand he did not have the $800 or the notes and mortgage. Simpson made several subsequent demands of Rogers for the deed but at no time upon making the demand does the evidence show that he had the $800 or the notes and mortgage duly executed, or that he informed Rogers that he had the money and the notes and mortgage ready to be delivered, but as a matter of fact he did not have the $800 and the notes and mortgage duly executed at the time he made such demands for the deed or any of them.
Under the undisputed evidence, therefore, Simpson could make no claim' for damages for breach of contract, and his case must necessarily fail upon that cause of action.
This is distinctly held in the case of Raudabaugh v. Hart, 61 Ohio St. 73 [55 N. E. Rep. 214; 76 Am. St. Rep. 361].
The next question that is made is, could Simpson recover back the $200 paid upon the contract set up in his other cause of action ?
The agreement of Rogers and wife was that they were to convey the land by a quitclaim deed in fee simple on April 1, 1907, when possession was to be delivered. On April 1, 1907, Rogers' and wife did no.t have a complete title for the land; they only had title for the undivided one-third part of the land. They., were unaware of the defect in their title and endeavored to perfect it by obtaining quitclaim deeds from the owners of the other interests, but up to the time of the trial of the case they did not have a complete title. This amounted to a rescission of the contract upon their part. Demand had been made upon them under the contract for a deed in accordance with the contract; this they refused for the reason they could not execute such deed and as Simpson was also not in position to perform the terms of the contract on, his part, he is presumed to consent to the rescission. Such consent, however, did not deprive him of the right to be placed in the same position as before the contract was made. He should not be a loser by the mutual rescission of the contract.
In the case of Mowry v. Kirk, 19 Ohio St. 375, it is held:
“The delinquency of the vendee in failing to tender payment for *105a week after the contract was made, gave rise to the conclusive presumption, as against him, of his assent to a rescission of the contract, and authorized the vendor to act on that presumption.”
In the case of Lewis v. White, 16 Ohio St. 444, it is held:
“Generally, in contracts of this kind,.the parties being free by mutual consent to enter into them, they are, by like mutual consent, free to rescind them. And where the vendor, by reason of an outstanding incumbrance, is unable, for more than two weeks after the time fixed by the contract, to convey the ‘perfect title’ which he was bound to furnish; and the vendee then demands from the vendor such conveyance, and offers to perform the stipulations of the contract on his part; and then, on the failure of the vendor to comply with such demand, notifies him that he rescinds the contract, and thereafter treats the same as rescinded, and the vendor remains delinquent for an unreasonable time thereafter, his consent to a rescission of the contract is conclusively presumed from his delinquency.”
On page 454, in the opinion, it is said:
“Now, these parties were free, by mutual consent, to enter into this contract; and they were as free, by like mutual consent, to rescind, it. On May 8, and from thence forward, the vendee actually and in terms consented to its rescission. And the vendor, by a delinquency on his part unwaived by the vendee, and unreasonable in itself, is conclusively presumed to have given a like consent. And such is the doctrine of the boobs. Parsons, Contracts 677, et seq., says: ‘Generally, as a contract can be made only by the consent of all the contracting parties, it can be rescinded only by the consent of all. But this consent need not he expressed as an agreement. If either party, without right, claims to rescind the contract, the other party need not object, and if he permit it to be rescinded, it will be done by mutual consent. Nor need this purpose of rescinding he expressly declared hy the one party, in order to give to the other the right of consenting, and so rescinding. There may be many acts from which the opposite party has a right to infer that the party doing them would rescind; and generally where one fails to perform his part of the contract, or disables himself from performing it, the other party may treat the contract as rescinded.’ * * *
“And we can see no reason why, on the facts assumed, the vendee has not a right, under his cross petition, to recover back the money paid in hand by him on the making of the contract of sale. ’ ’
We are therefore of opinion that the cause of action of plaintiff’s petition wherein he sought to recover back the amount he had paid *106on the contract is well founded and as he recovered no greater sum than he was clearly entitled to, the judgment must be affirmed.
Burrows and Laubie, JJ., concur.